PER CURIAM.
The issues raised by defendant on appeal are whether the Court of Appeals erred in affirming the trial court judgment with regard to the custody of a minor child born of the parties’ marriage and the plaintiffs obligation of support for another child. We have carefully reviewed the majority opinion, dissents, briefs and records of this case with regard to defendant’s contentions. As to the issue of custody, we hold that the reasoning and the legal principles applied by the Court of Appeals majority are correct. We also decline to overrule the Court of Appeals on the issue of support. We note that defendant failed to request child support in her pleadings and that there is no indication in the record that she presented any monetary evidence from which the trial court could make findings relating to support. Defendant cannot now complain of the trial court’s allocations of support between the parties. Consequently, the majority opinion of the Court of Appeals is affirmed.
Affirmed.
Justice VAUGHN did not participate in the consideration or decision of this case.